                  Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 1 of 22




                             Dadeland Dodge Chrysler Jeep
                               Website Analysis Report



Prepared By:

Chuck Childers
s/s Chuck Childers
ADA Assistance Group, Inc.
4234 SW 152nd Avenue #115
Miami, Florida 33185
(305) 962 - 0538
February 6, 2020
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 2 of 22
                                                         TABLE OF CONTENTS




Report Basis                                                                                    pg.    3




Issues identified on the Dadeland Dodge Chrysler Jeep website                                   pgs.   4 - 22




                                                                                                                2
                     Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 3 of 22
                                                    Dadeland Dodge Chrysler Jeep
                                                      https://www.dadelanddodgechryslerjeep.net/




The website shown above is a website offering online dealership services to the public and is subject under the Americans with Disabilities Act.
ADA Assistance Group has reviewed the complaint verifying allegations of barriers to disabled access.

On Thursday, February 6, 2020, an analysis on the website was conducted by Chuck Childers acting as expert for the plaintiffs. This report was
prepared following the analysis and is based upon measurements and observations made during the website analysis.

Applicable laws include The Americans with Disabilities Act (ADA) and the Rehabilitation Act of 1973 (Sections 504 and Section 508) and the Web
Content Accessibility Guidelines 2.0 (WCAG 2.0) Level AA.

The U.S. Access Board's adoption of the WCAG 2.0 Level AA incorporates by reference WCAG 2.0. standards. WCAG 2.0 is a globally recognized,
technology-neutral standard for web content. The final rule by the U.S. Access Board applies WCAG 2.0 not only to web-based content, but to all
electronic content. The benefits of incorporating the WCAG 2.0 into the Section 508 Standards and the 255 Guidelines and applying it in this manner
are significant. WCAG 2.0 addresses new technologies and recognizes that the characteristics of products, such as native browser behavior and plug-
ins and applets, have converged over time.

It is important to note the U.S. Department of Justice (DOJ) and many courts have ruled that the Americans with Disabilities Act (ADA) requires
accessibility for the websites of most private business even in the absence of DOJ regulations.




                                                                                                                                                   3
                      Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 4 of 22
An initial analysis of the https://www.dadelanddodgechryslerjeep.net/ has shown that the website has the following issues:

https://www.dadelanddodgechryslerjeep.net/ website - Level A and Level AA Issues

Level A - Issue 1: All fields in a group of input fields (for example phone numbers) need a label.

Website example: https://www.dadelanddodgechryslerjeep.net/carfinder/index.htm




This describes a violation, where some or all of the parts of multi-part form field do not have names. Often there is a label for the multi-part field,
which is either programmatically associated with the first part, or not programmatically associated with any parts.

Standards Violated:
1.1.1 Non-text Content (Level A)

WCAG 2.0 - 4.1.2 Name, Role, Value: For all user interface components (including but not limited to: form elements, links and components generated by
scripts), the name and role can be programmatically determined; states, properties, and values that can be set by the user can be programmatically set; and
notification of changes to these items is available to user agents, including assistive technologies. (Level A)

Recommendation:
Add a LABEL element or TITLE attribute for each field, and if required, use CSS to hide the label from sighted users.

                                                                                                            Cost: Variable as to the number of pages




                                                                                                                                                          4
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 5 of 22
Level A - Issue 2: All FIELDSET elements should be labeled with LEGEND elements.

Website example: https://www.dadelanddodgechryslerjeep.net/2018-jeep-compass-for-sale-miami--florida.htm




The first element inside the FIELDSET must be a LEGEND element, which provides a label or description for the group. The objective of this
technique is to provide a semantic grouping for related form controls. This allows users to understand the relationship of the controls and interact
with the form more quickly and effectively.

Form controls can be grouped by enclosing them within the fieldset element. All controls within a given fieldset are then related. The first element
inside the fieldset must be a legend element, which provides a label or description for the group. Authors should avoid nesting fieldsets
unnecessarily, as this can lead to confusion.

It can also be useful to group other sets of controls less tightly related than radio buttons and checkboxes. For instance, several fields that collect a
user's address might be grouped together with a legend of "Address", thus providing a group level description for these controls. As a rule of thumb,
it can be said that where a group of controls within a larger form requires an additional heading to provide a description specific to that particular
group, the use of fieldset and legend elements is appropriate.

Standards Violated:

WCAG 2.0- 1.3.1 Info and Relationships: Information, structure, and relationships conveyed through presentation can be programmatically
determined or are available in text.

Recommendation:

Check that each fieldset has a legend element that includes a description for that group.


                                                                                                            Cost: Variable as to the number of pages


                                                                                                                                                            5
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 6 of 22
Level A - Issue 3: Decorative and spacer images must have a null ALT attribute.
Website example: https://www.dadelanddodgechryslerjeep.net/parts-accessories/index.htm




This describes a condition for text alternatives for images that should be ignored by AT. If there is no alt attribute at all assistive technologies are not
able to ignore the non-text content. The alt attribute must be provided and have a null value (i.e., alt="" ) to avoid this condition.
Also, this describes a condition for text alternatives for images that should be ignored by assistive technology (AT). If an image has the attribute
role="presentation", it will be ignored by AT. However, if it does not have role="presentation", and if there is no alt attribute at all assistive technologies
are not able to ignore the image. For decorative images which need to be ignored by AT, either role="presentation" must be used or the alt attribute
must be provided and have a null value (i.e., alt="") to avoid this condition.
Standards Violated:
WCAG 2.0- 1.1.1 Non-text Content: All non-text content that is presented to the user has a text alternative that serves the equivalent purpose,
except for the situations listed below. (Level A)
       • Controls, Input: If non-text content is a control or accepts user input, then it has a name that describes its purpose. (Refer to Guideline 4.1
       for additional requirements for controls and content that accepts user input.)
       • Time-Based Media: If non-text content is time-based media, then text alternatives at least provide descriptive identification of the non-text
       content. (Refer to Guideline 1.2 for additional requirements for media.)
       • Test: If non-text content is a test or exercise that would be invalid if presented in text, then text alternatives at least provide descriptive
       identification of the non-text content.
       • Sensory: If non-text content is primarily intended to create a specific sensory experience, then text alternatives at least provide descriptive
       identification of the non-text content.
       • CAPTCHA: If the purpose of non-text content is to confirm that content is being accessed by a person rather than a computer, then text
       alternatives that identify and describe the purpose of the non-text content are provided, and alternative forms of CAPTCHA using output
       modes for different types of sensory perception are provided to accommodate different disabilities.
       • Decoration, Formatting, Invisible: If non-text content is pure decoration, is used only for visual formatting, or is not presented to users, then
       it is implemented in a way that it can be ignored by assistive technology.
Recommendation:
Images used for decoration only should have alt="" or role="presentation" so they can be ignored by screen readers.

                                                                                                               Cost: Variable as to the number of pages
                                                                                                                                                             6
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 7 of 22
Level A - Issue 4: Documents must have a title.

Website example:

https://www.dadelanddodgechryslerjeep.net/coupons-
form.htm?category=featured&id=001B&fuel=gasoline&parentPageAlias=MOPAR_COUPON_FEED




The intent is to help users find content and orient themselves within it by ensuring that each Web page has a descriptive title. Titles identify the current
location without requiring users to read or interpret page content. When titles appear in site maps or lists of search results, users can more quickly
identify the content they need.
In cases where the page is a document or a web application, the name of the document or web application would be sufficient to describe the purpose
of the page. Note that it is not required to use the name of the document or web application; other things may also describe the purpose or the topic of
the page.
Standards Violated:
WCAG 2.0 - 2.4.2 Page Titled: Web pages have titles that describe topic or purpose. (Level A)

Recommendation:
For HTML pages add a TITLE element. For Office documents and PDF documents produced from Office, fill in the Title in Document Properties
before saving as PDF.
                                                                                              Cost: Variable as to the number of pages




                                                                                                                                                          7
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 8 of 22
Level A - Issue 5: Document title must not be blank.

Website example: https://www.dadelanddodgechryslerjeep.net/v9/variations/oem-cllc/0002/v1/images/pdf/businesslink.pdf




The intent is to help users find content and orient themselves within it by ensuring that each Web page has a descriptive title. Titles identify the current
location without requiring users to read or interpret page content. When titles appear in site maps or lists of search results, users can more quickly
identify the content they need. User agents make the title of the page easily available to the user for identifying the page. For instance, a user agent may
display the page title in the window title bar or as the name of the tab containing the page.

In cases where the page is a document or a web application, the name of the document or web application would be sufficient to describe the purpose
of the page. Note that it is not required to use the name of the document or web application; other things may also describe the purpose or the topic of
the page.

For HTML pages change the TITLE element. For Office documents and PDF documents produced from Office, fill in the Title in Document Properties
before saving as PDF.

Standards Violated:

WCAG 2.0- 2.4.2 Page Titled: Web pages have titles that describe topic or purpose.

Recommendation:

Provide a descriptive title of an HTML Web page marked up with the <title> element so that it will be displayed in the title bar of the user agent.

                                                                                                             Cost: Variable as to the number of pages
                                                                                                                                                          8
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 9 of 22
Level A - Issue 6: Each A element must contain text or an IMG with an ALT attribute.
Website example:




This condition occurs when a link contains only non-text content, such as an image, and that link cannot be identified by an accessible name. The
accessible name for a link is defined according to the Accessible Name Calculation.
Standards Violated:
WCAG 2.0 - 2.4.4 Link Purpose (In Context): The purpose of each link can be determined from the link text alone or from the link text together
with its programmatically determined link context, except where the purpose of the link would be ambiguous to users in general. (Level A)
WCAG 2.0 - 4.1.2 Name, Role, Value: For all user interface components (including but not limited to: form elements, links and components generated by scripts),
the name and role can be programmatically determined; states, properties, and values that can be set by the user can be programmatically set; and notification
of changes to these items is available to user agents, including assistive technologies. (Level A)
Recommendation:
Add text to the link, or ALT text if the link contains an image. If there is no link text or the ALT text is blank, screen readers have nothing to read, so
read out the URL instead.                                                                                     Cost: Variable as to the number of pages
                                                                                                                                                             9
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 10 of 22
Level A - Issue 7: Figures and images in PDF documents should have non blank ALT text, except for decorative images which should be marked as
artifacts.
Website example: https://www.dadelanddodgechryslerjeep.net/v9/variations/oem-cllc/0002/v1/components/commercial/on-the-job/pdf/2016_OTJ_Brochure.pdf




This describes a failure condition for text alternatives on images. If there is no source of text to provide an alternative for the image then assistive
technologies are not able to identify the image or to convey its purpose to the user. The alt attribute continues to be the preferred way to provide
alternative text for images.

PDF graphics with missing ALT attributes causes problems in:
•JAWS 13 with Acrobat Reader XI: the word "graphic" is read at a random position in the reading order.

Standards Violated:
WCAG 2.0- 1.1.1 Non-text Content: All non-text content that is presented to the user has a text alternative that serves the equivalent purpose.
Recommendation:
Each image should have an ALT attribute describing the picture, which screen readers can read aloud.


                                                                                                             Cost: Variable as to the number of pages

                                                                                                                                                           10
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 11 of 22
Level A - Issue 8: Identify row and column headers in data tables using TH elements, and mark layout tables with role='presentation'.
Website example: https://www.dadelanddodgechryslerjeep.net/new-inventory/index.htm?start=75&search=4x4&

Data tables allow screen reader users to understand column and row relationships. Layout tables read cells as a series of unrelated paragraphs with no
tabular structure. Without TH or ROLE, screen readers apply heuristics to decide whether a table is a layout table or data table. These heuristics vary
greatly between screen readers, and are affected by browser being used, window size, and font size (so the outcome is very unpredictable without TH
or ROLE). If a data table has headers marked up using TD, then change these to TH. If a data table has no headers, add TH elements describing each
row and/or column. If the table is only used for layout add role='presentation' to the TABLE element.
This failure occurs when data tables do not use header elements (th) or other appropriate table mark-up (the scope attribute, headers and id or the
ARIA roles columnheader / rowheader) to make the headers programatically determinable from within table content. Making headers
programmatically determinable is especially important when data cells are only intelligible together with header information. When screen reader
users navigate through the table content horizontally or vertically, the headers that change can be read out to provide the necessary context for the
information in the data cells.
Impact on users:
     •JAWS Reading: Treats tables without TH and ROLE as layout tables if the table contains cells above or below certain pixel sizes. This
     measurement is affected by browser window size, browser font size, and the browser used.
Standards Violated:
WCAG 2.0 - 1.3.1 Info and Relationships: Information, structure, and relationships conveyed through presentation can be programmatically
determined or are available in text.
Recommendation:
For all data tables, check if table headers can be correctly programmatically determined by use of one of the following mechanisms:

1. headers marked up with table header (th) elements
2.scope attributes on th for tables with more than a single row or column of table headers.
3.scope attributes on th for tables with more than a single row or column of table headers.
4. headers and data cells associated using headers and id attributes
5. headers marked up as td elements with the scope attribute
6. headers marked up with ARIA role attributes rowheader or columnheader

                                                                                                           Cost: Variable as to the number of pages




                                                                                                                                                        11
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 12 of 22
Level A - Issue 9: IMG elements must have an ALT attribute.
Website example:

<img class="pull-right ae-exclude" alt="" src="https://static.dealer.com/v9/media/images/third-party/v1/ad-choices-logo-11x12.png?r=1580919360000">




Each image must have an alt attribute. Without alternative text, the content of an image will not be available to screen reader users or when the image
is unavailable. A text equivalent means adding words to represent the purpose of a non-text element. This provision requires that when an image
indicates a navigational action such as "move to the next screen" or "go back to the top of the page," the image must be accompanied by actual text that
states the purpose of the image. This provision also requires that when an image is used to represent page content, the image must have a text description
accompanying it that explains the meaning of the image.

Standards Violated:
WCAG 2.0 - 1.1.1 Non-text Content: All non-text content that is presented to the user has a text alternative that serves the equivalent purpose.
Decoration, Formatting, Invisible: If non-text content is pure decoration, is used only for visual formatting, or is not presented to users, then it is
implemented in a way that it can be ignored by assistive technology.
Recommendation:
Add an ALT attribute describing each image, which screen readers read aloud. Spacer images and purely decorative images should use ALT=''. The
attribute value should accurately and succinctly present the content and function of the image. If the content of the image is conveyed in the context or
surroundings of the image, or if the image does not convey content or have a function, it should be given empty/null alternative text (alt="").

                                                                                                            Cost: Variable as to the number of pages




                                                                                                                                                          12
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 13 of 22
Level A - Issue 10: LABEL elements should be attached to the controls they label.
Website example: https://www.dadelanddodgechryslerjeep.net/dodge-chrysler-jeep-ram-lease-returns-miami.htm




The intent is to ensure that Assistive Technologies (AT) can gather information about, activate (or set) and keep up to date on the status of user interface
controls in the content.
When standard controls from accessible technologies are used, this process is straightforward. If the user interface elements are used according to
specification the conditions of this provision will be met.
If custom controls are created, however, or interface elements are programmed (in code or script) to have a different role and/or function than usual,
then additional measures need to be taken to ensure that the controls provide important information to assistive technologies and allow themselves to
be controlled by assistive technologies.
Standards Violated:
WCAG 2.0 – 4.1.2 Name, Role, Value: For all user interface components (including but not limited to: form elements, links and components
generated by scripts), the name and role can be programmatically determined; states, properties, and values that can be set by the user can be
programmatically set; and notification of changes to these items is available to user agents, including assistive technologies. (Level A)
Recommendation:
Add a FOR attribute set to the ID of the associated control, or wrap the LABEL round the associated control, or use a different element if this isn't a
control label.                                                                                        Cost: Variable as to the number of pages



                                                                                                                                                         13
                          Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 14 of 22
Level A - Issue 11: OBJECT elements should contain alternative content.

Website example: https://www.dadelanddodgechryslerjeep.net/dadeland-dodge-tv-ads.htm




The intent is to make information conveyed by non-text content accessible through the use of a text alternative. Text alternatives are a primary way for making
information accessible because they can be rendered through any sensory modality (for example, visual, auditory or tactile) to match the needs of the user.
Providing text alternatives allows the information to be rendered in a variety of ways by a variety of user agents. For example, a person who cannot see a picture
can have the text alternative read aloud using synthesized speech. A person who cannot hear an audio file can have the text alternative displayed so that he or she
can read it. In the future, text alternatives will also allow information to be more easily translated into sign language or into a simpler form of the same language.
Standards Violated:
WCAG 2.0- 1.1.1 Non-text Content: All non-text content that is presented to the user has a text alternative that serves the equivalent purpose, except for the
situations listed below. (Level A)
        • Controls, Input: If non-text content is a control or accepts user input, then it has a name that describes its purpose. (Refer to Guideline 4.1 for additional requirements for controls and
        content that accepts user input.)

        • Time-Based Media: If non-text content is time-based media, then text alternatives at least provide descriptive identification of the non-text content. (Refer to Guideline 1.2 for additional
        requirements for media.)
        • Test: If non-text content is a test or exercise that would be invalid if presented in text, then text alternatives at least provide descriptive identification of the non-text content.
        • Sensory: If non-text content is primarily intended to create a specific sensory experience, then text alternatives at least provide descriptive identification of the non-text content.
        • CAPTCHA: If the purpose of non-text content is to confirm that content is being accessed by a person rather than a computer, then text alternatives that identify and describe the purpose
        of the non-text content are provided, and alternative forms of CAPTCHA using output modes for different types of sensory perception are provided to accommodate different disabilities.
        • Decoration, Formatting, Invisible: If non-text content is pure decoration, is used only for visual formatting, or is not presented to users, then it is implemented in a way that it can be
        ignored by assistive technology.

Recommendation:
Place alternative content inside the object element, which is displayed when objects are disabled or unsupported (e.g. when Flash and plugins are displayed on mobile
devices). For example: <object>Alternative text content</object>
                                                                                                                     Cost: Variable as to the number of pages
                                                                                                                                                                                                         14
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 15 of 22
Level A - Issue 12: PDFs must be tagged to be accessible by screen readers.

Website example: https://www.dadelanddodgechryslerjeep.net/v9/variations/oem-cllc/0002/v1/images/pdf/businesslink.pdf




Standards Violated:
WCAG 2.0- 1.3.1 Info and Relationships: Information, structure, and relationships conveyed through presentation can be programmatically
determined or are available in text. (Level A)
Recommendation:
Enable the "Document structure tags" option in Word, or the "Tagged PDF" option in OpenOffice when exporting, or use the "Make Accessible" plug-
in for Adobe Acrobat.

                                                                                                    Cost: Variable as to the number of pages


                                                                                                                                               15
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 16 of 22
Level A - Issue 13: Some pages have the same title, so the title cannot be used to distinguish pages.

Website example: ' Dadeland Dodge Chrysler Jeep' is also used on https://www.dadelanddodgechryslerjeep.net/specials/finance.htm.
https://www.dadelanddodgechryslerjeep.net/specials/parts-print.htm?listingItemId=d5e0a8f04046384500210a0e8067abd5&print=true

The intent is to help users find content and orient themselves within it by ensuring that each Web page has a descriptive title. Titles identify the current
location without requiring users to read or interpret page content. When titles appear in site maps or lists of search results, users can more quickly
identify the content they need. User agents make the title of the page easily available to the user for identifying the page. For instance, a user agent may
display the page title in the window title bar or as the name of the tab containing the page.

In cases where the page is a document or a web application, the name of the document or web application would be sufficient to describe the purpose
of the page. Note that it is not required to use the name of the document or web application; other things may also describe the purpose or the topic of
the page.

Standards Violated:
WCAG 2.0 – 2.4.2 Page Titled: Web pages have titles that describe topic or purpose. (Level A)
Recommendation:

Change the TITLE elements so they are unique for each page.



                                                                                                             Cost: Variable as to the number of pages




                                                                                                                                                         16
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 17 of 22
Level A - Issue 14: The tab order does not follow logical sequences on the page.

Website example: https://www.dadelanddodgechryslerjeep.net/2018-jeep-cherokee-for-sale-miami--florida.htm

This issue describes a failure that occurs when the tab order does not follow logical relationships and sequences in the content.

Focusable elements like links and form elements have a tabindex attribute. The elements receive focus in ascending order of the value of the tabindex
attribute. When the values of the tabindex attribute are assigned in a different order than the relationships and sequences in the content, the tab order
no longer follows the relationships and sequences in the content.

Standards Violated:

2.4.3 Focus Order: If a Web page can be navigated sequentially and the navigation sequences affect meaning or operation, focusable components
receive focus in an order that preserves meaning and operability. (Level A)

Recommendation:

Specify a tab order that follows relationships in the content without following the order of the interactive elements in the code. In these cases, an
alternative order can be specified using the tabindex attribute of the interactive element. The tabindex is given a value between 0 and 32767.

When the interactive elements are navigated using the tab key, the elements are given focus in increasing order of the value of their tabindex attribute.
Elements that have a tabindex value higher than zero will receive focus before elements without a tabindex or a tabindex of 0. After all of the elements
with a tabindex higher than 0 have received focus, the rest of the interactive elements are given focus in the order in which they appear in the Web
page.




                                                                                                           Cost: Variable as to the number of pages




                                                                                                                                                      17
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 18 of 22
Level A - Issue 15: This BUTTON element is empty and has no programmatically determined name.

Website example: https://www.dadelanddodgechryslerjeep.net/new-inventory/index.htm?&reset=InventoryListing&make=Dodge

When a button invokes a function on an input field, has a clear text label, and is rendered adjacent to the input field, the button also acts as a label for
the input field. This label helps users understand the purpose of the field without introducing repetitive text on the Web page. Buttons that label
single text fields typically follow the input field.

The field must also have a programmatically determined name.

Standards Violated:
WCAG 2.0 - 4.1.2 Name, Role, Value: For all user interface components (including but not limited to: form elements, links and components
generated by scripts), the name and role can be programmatically determined; states, properties, and values that can be set by the user can be
programmatically set; and notification of changes to these items is available to user agents, including assistive technologies. (Level A)


Recommendation:
A programmatically determined name allows screen readers to tell the user what the control does. To add a name do one of the following:

•Add text between the BUTTON start and end tags
•Add a TITLE attribute
•Add an ARIA-LABELLEDBY attribute (not supported in all screen readers)
•Add an ARIA-LABEL attribute (not supported in all screen readers)


                                                                                                             Cost: Variable as to the number of pages




                                                                                                                                                          18
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 19 of 22
Level A - Issue 16: This form control has a blank label.

Website example: https://www.dadelanddodgechryslerjeep.net/




This failure describes a problem that occurs when a form control does not have a name exposed to assistive technologies. The result is that some users
will not be able to identify the purpose of the form control. The name can be provided in multiple ways, including the label element. Other options
include use of the title attribute and aria-label which are used to directly provide text that is used for the accessibility name or aria-labelledby which
indicates an association with other text on a page that is providing the name.

Standards Violated:
WCAG 2.0 - 4.1.2 Name, Role, Value: For all user interface components (including but not limited to: form elements, links and components generated by scripts),
the name and role can be programmatically determined; states, properties, and values that can be set by the user can be programmatically set; and notification
of changes to these items is available to user agents, including assistive technologies. (Level A)

Recommendation:
Add descriptive text to the form control's label.


                                                                                                               Cost: Variable as to the number of pages



                                                                                                                                                            19
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 20 of 22
Level A - Issue 17: Use the LANG attribute to identify the language of the page.
Website example: https://www.dadelanddodgechryslerjeep.net/v9/variations/oem-cllc/0002/v1/images/pdf/businesslink.pdf




The intent is to ensure that content developers provide information in the Web page that user agents need to present text and other linguistic content
correctly. Both assistive technologies and conventional user agents can render text more accurately when the language of the Web page is identified.
Screen readers can load the correct pronunciation rules. Visual browsers can display characters and scripts correctly. Media players can show captions
correctly. As a result, users with disabilities will be better able to understand the content.

The default human language of the Web page is the default text-processing language as discussed in Internationalization Best Practices: Specifying
Language in XHTML & HTML Content. When a Web page uses several languages, the default text-processing language is the language which is used
most. (If several languages are used equally, the first language used should be chosen as the default human language.)

Standards Violated:
WCAG 2.0 - 3.1.1 Language of Page: The default human language of each Web page can be programmatically determined. (Level A)
Recommendation:
In HTML add a LANG attribute to the HTML tag, and in PDF set the language using Document Properties in Acrobat. This allows screen readers to
pronounce words correctly.

                                                                                                         Cost: Variable as to the number of pages

                                                                                                                                                    20
                    Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 21 of 22
Level A - Issue 18: Using ALT text which duplicates link text in the same link or the following link results in screen readers stuttering as the same text
is read out twice.
Website example:
The alt txt labels do not describe the images and are redundant.




This objective is to provide both text and iconic representations of links without making the web page more confusing or difficult for keyboard users
or assistive technology users. Since different users finding text and icons more usable, providing both can improve the accessibility of the link.

Many links have both a text and iconic representation adjacent to each other but rendered in separate a elements. Visually they appear to be a single
link, but many users encounter them as adjacent identical links. For a keyboard user, it is tedious to navigate through redundant links. For users of
assistive technologies, it can be confusing to encounter successive identical links. When the text alternative for the icon is a duplicate of the link text,
it is repetitive as screen readers read the description twice.
Standards Violated:
WCAG 2.0- 1.1.1 Non-text Content: All non-text content that is presented to the user has a text alternative that serves the equivalent purpose.
WCAG 2.0- 2.4.4 Link Purpose (In Context): The purpose of each link can be determined from the link text alone or from the link text together
with its programmatically determined link context, except where the purpose of the link would be ambiguous to users in general. (Level A)
Recommendation:
Use ALT='' when the image is part of a link containing text, or change the redundant ALT text if the links are separate.
                                                                                                         Cost: Variable as to the number of pages
                                                                                                                                                         21
                   Case 1:19-cv-23682-KMW Document 18-1 Entered on FLSD Docket 02/21/2020 Page 22 of 22
Level AA - Issue 1: Ensure that foreground and background colors have enough contrast.

Website example: https://www.dadelanddodgechryslerjeep.net/             Sample below:




                                                  The text color to background color contrast ratio is:




Some users find it hard to read light gray text on a white background, dark gray text on a black background and white text on a red background.
The foreground/background contrast ratio is 3.59:1 with 11 point text.
•The contrast ratio should be 3.0 or more for 18 point text, or larger
•The contrast ratio should be 3.0 or more for 14 point bold text, or larger
•The contrast ratio should be 4.5 or more for all other text

Standards Violated:
1.4.3 Contrast (Minimum) (Level AA): The visual presentation of text and images of text has a contrast ratio of at least 4.5:1, except for the
following:
       • Large Text: Large-scale text and images of large-scale text have a contrast ratio of at least 3:1;
       • Incidental: Text or images of text that are part of an inactive user interface component, that are pure decoration, that are not visible to
       anyone, or that are part of a picture that contains significant other visual content, have no contrast requirement.
       • Logotypes: Text that is part of a logo or brand name has no minimum contrast requirement.
Recommendation:
Provide the contrast ratio should be 4.5 or more for all other text to ensure that foreground and background colors have enough contrast.
                                                                                                         Cost: Variable as to the number of pages

                                                                                                                                                       22
